Citation Nr: 1447492	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-48 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a liver disorder to include hemangiomas and left hepatic lobectomy residuals claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for a recurrent skin disorder to include a rash claimed as the result of herbicide exposure.  

3.  Entitlement to service connection for a genital disorder to include penile and scrotal deformity.  

4.  Entitlement to service connection for hypothyroidism.  

5.  Entitlement to service connection for recurrent gout.  

6.  Entitlement to a compensable disability evaluation for the Veteran's penile disorder to include loss of use.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1968 to May 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Cleveland, Ohio, Regional Office which denied service connection for both a liver hemangioma with resection residuals claimed as the result of herbicide exposure and a skin irritation of the back claimed as the result of herbicide exposure.  In June 2010, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  In February 2011, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

In September 2012, the Columbia, South Carolina, Regional Office (RO), in pertinent part, denied both service connection for a chronic genitourinary disorder to include penile deformity, hypothyroidism, and gout and an increased evaluation for the Veteran's penile disorder to include loss of use.  In July 2013, the Veteran was afforded an additional DRO hearing.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues of service connection for a liver hemangioma with resection residuals and a skin irritation of the back as entitlement to service connection for a liver disorder to include hemangiomas and hepatic lobectomy residuals claimed as the result of herbicide exposure and a recurrent skin disorder to include a rash claimed as the result of herbicide exposure in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a recurrent skin disorder, a genital disorder to include penile and scrotal deformity, hypothyroidism, and recurrent gout and an increased evaluation for the Veteran's penile disorder to include loss of use are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides while stationed in the Republic of Korea.  

2.  A recurrent liver disorder was not manifested during active service or for many years thereafter.  The Veteran's right and left liver hemangiomas were initially diagnosed in 1998.  

3.  The Veteran's right and left liver hemangiomas have not been shown to have originated during active service or as a result of his presumed herbicide exposure while in the Republic of Korea.

CONCLUSION OF LAW

The criteria for service connection for a liver disorder to include hemangiomas and left hepatic lobectomy residuals have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In addressing the Veteran's claim for service connection for a liver disorder, VA has issued several VCAA notices to the Veteran including a March 2009 notice which informed him of the evidence generally needed to support a claim for service connection and the assignment of the initial evaluation and effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claim.  The March 2009 VCAA notice was issued to the Veteran prior to the November 2009 rating decision from which the instant appeal arises.  The issue was readjudicated in the September 2010 statement of the case (SOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded both DRO hearings and a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  The hearing transcripts are of record.  The Veteran has not been afforded a VA examination which addresses his liver disorder.  VA and private clinical documentation establish that the Veteran has right and left liver hemangiomas and underwent an August 2008 left hepatic lobectomy to excise the left hemangioma.  The competent medical evidence of record is adequate to decide the service connection claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination not needed where there is sufficient competent medical evidence on file to decide the claim).  

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II. Service Connection

The Veteran asserts that service connection for a liver disorder is warranted as the claimed disorder was incurred as the result of his presumed herbicide exposure while in the Republic of Korea.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and either (1) AL amyloidosis, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, prostate cancer, respiratory cancers (including cancer of the lung, bronchus, larynx, or trachea), and/or soft-tissue sarcoma become manifest to a degree of 10 percent or more at any time after service or (2) chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  

The claimed disorder is not a "chronic disease" enumerated under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) are not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to a liver disorder or other abnormalities.  In April 2009, VA conceded that the Veteran had been exposed to herbicides while serving with the Army in the Republic of Korea.  

Private clinical documentation dated in April 1991 related that the Veteran was found to have elevated liver enzymes.  No liver disorder was diagnosed.  

VA clinical documentation dated in August 2003 reports that the Veteran was noted to have "prior 'liver masses on [ultrasound].'"  A February 2005 VA treatment record conveys that an impression of "elevated liver function tests due to hemangiomas" was advanced.  A March 2005 VA treatment entry states that a contemporaneous magnetic resonance imaging (MRI) study of the liver revealed findings consistent with hemangiomas.  

Clinical documentation from the Medical University of South Carolina dated in August 2008 states that the Veteran had a history of hemangiomas involving the right and left liver lobes which were initially diagnosed in 1998 and had become increasingly symptomatic after a September 2007 motor vehicle accident.  The Veteran was diagnosed with a giant left hemangioma and underwent a left hepatic lobectomy.  
The Board observes that a hemangioma is "an extremely common benign tumor, occurring most commonly in infancy and childhood, made up of newly formed blood vessels."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 823 (30th ed. 2003).  

In his September 2008 claim for service connection, the Veteran advanced that his presumed herbicide exposure was "the direct or indirect cause" of his "liver disease, a tumor being removed, and a liver resection."  

In a March 2009 written statement, the Veteran conveyed that hemangiosarcoma has been linked to herbicide exposure.  The Board notes that the Veteran neither has been diagnosed with hemangiosarcoma nor contends that such a diagnosis has been made.  

In his February 2010 notice of disagreement (NOD), the Veteran advanced that VA has found a relationship between herbicide exposure and liver disorders.  He submitted a copy of a May 1990 Report to the Secretary of the VA on the Association Between Adverse Health Effects and Exposure to Agent Orange.  The VA report does not address liver hemangiomas.  

At the June 2010 DRO hearing, the Veteran testified that he had been initially diagnosed with a liver disorder in 1998 and subsequently underwent a left liver lobectomy to remove a benign tumor.  He acknowledged that no physician had attributed his benign liver tumor to either his service-connected prostate cancer or presumed herbicide exposure.  

At the February 2011 Board hearing, the Veteran testified that he believed that most cancerous and non-cancerous liver disorders were related to an individual's herbicide exposure.  He again acknowledged that no physician had attributed his liver disorder to his presumed herbicide exposure.  The Veteran stated that "there has to be some kind of connection" between his presumed in-service herbicide exposure and his post-service liver disorder as he had no familial history of such a disability.  

The Veteran asserts that service connection for a recurrent liver disorder is warranted secondary to his presumed herbicide exposure in the Republic of Korea.  VA has conceded such herbicide exposure.  However, a recurrent liver disorder was not shown during active service or for many years thereafter.  The Veteran was initially diagnosed with right and left liver hemangiomas in 1998, some 24 years after service separation.  A hemangioma is a benign tumor composed of newly formed blood vessels.  In August 2008, the Veteran underwent a left hepatic lobectomy to remove a giant left hemangioma.  No competent medical professional has attributed the onset of the Veteran's hemangiomas to either active service or the Veteran's presumed herbicide exposure.  Hemangiomas are not among the disorders enumerated under 38 C.F.R. § 3.309(e) to be afforded a presumption of service connection secondary to herbicide exposure.  

The Veteran's claim is supported solely by his own testimony and written statements on appeal.  To the extent that the Veteran asserts that his liver hemangiomas are related to active service and/or his presumed in-service herbicide exposure, the Board finds that the Veteran's lay testimony and statements do not constitute competent evidence.  The Veteran is not competent to offer an opinion regarding either the etiology of his recurrent liver disability or its relationship to active service and his presumed in-service herbicide exposure.  He has not offered any medical qualifications.  Liver disease is diagnosed primarily by clinical testing by specific liver function blood or urine tests that measure transaminase chemicals released with observation of liver cell inflammation, testing of chemicals released by cells lining the bile ducts, bilirubin testing, and/or protein and albumin level testing, imaging studies such as computerized tomography, MRI, or ultrasound, and other blood tests such as complete blood count.  Such observations and testing are not amenable to observation by a lay person and involve understanding of complex processes of the liver to diagnose and to assess etiology.  The question of the etiology of such a complex disability as liver disease, which involves the ruling in or out of multiple potential etiologies, is too complex to be addressed by a layperson.  Such a relationship between the diagnosed liver disorders and its causes is the subject of extensive research by medical professionals, and would require specific clinical testing and correlation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's hemangiomas were not shown during active service or for many years thereafter.  The disabilities have not been shown by competent evidence to have originated during active service or to be etiologically related to the Veteran's presumed in-service herbicide exposure.  For these reasons, the Board finds that service connection for a liver disorder to include hemangiomas and left hepatic lobectomy residuals claimed as the result of herbicide exposure is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Therefore, the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a liver disorder to include hemangiomas and left hepatic lobectomy residuals claimed as the result of herbicide exposure is denied.  


REMAND

The Veteran asserts that service connection for a recurrent skin disorder is warranted as the claimed disorder was incurred as the result of his herbicide exposure while in the Republic of Korea.  

A June 1971 Army treatment entry states that the Veteran complained of a chest rash of one year's duration.  No diagnosis was advanced.  The report of the Veteran's February 1974 physical examination for service separation indicates that the Veteran's skin was "normal."  

At the hearings on appeal, the Veteran testified that he had experienced a recurrent skin rash since active service.  At the February 2011 Board hearing, the Veteran reported that he had received on-going post-service dermatological treatment for his recurrent skin rash which included a skin biopsy.  Clinical documentation of the cited post-service treatment is not of record.  VA clinical documentation dated after November 2013 is not of record.  
VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has not been afforded a VA dermatological examination to address the nature and etiology of his claimed recurrent skin rash.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In October 2010, the Veteran submitted a NOD with the denial of service connection for a genital disorder to include penile and scrotal deformity, hypothyroidism, and recurrent gout and an increased evaluation for his penile disorder to include loss of use.  Where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed recurrent skin disorder including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after November 2013.  

3.  Schedule the Veteran for a VA dermatological examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his claimed recurrent skin disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a recurrent skin disorder is not identified, the examiner must expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified skin disorder had its onset during active service; is related to the Veteran's in-service chest rash and presumed in-service herbicide exposure; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Issue a SOC to the Veteran which addresses his entitlement to both service connection for a genital disorder to include penile and scrotal deformity, hypothyroidism, and recurrent gout and an increased evaluation for his penile disorder to include loss of use.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the issue will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.  

5.  Then readjudicate the issue of service connection for a recurrent skin disorder to include a rash claimed as the result of herbicide exposure.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


